Citation Nr: 0515728	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from October 1947 to June 
1952.

This case comes for the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for hearing loss and tinnitus.


REMAND

The veteran alleges that he manifests bilateral hearing loss 
and tinnitus disabilities as a result of noise exposure in 
service.  He reports in-service noise exposure while 
maintaining power generators, and while working near aircraft 
engines being tested at an engine test facility.  His private 
audiologist has opined that he manifests bilateral hearing 
loss disability consistent with noise-induced hearing loss in 
the higher frequencies, and believes his disability is 
consistent with his reported history of in-service noise 
exposure.  There is no current diagnosis of tinnitus.  The 
Board finds that medical examination and opinion is necessary 
to decide the claims to determine whether the veteran 
manifests hearing loss and tinnitus disabilities that are 
related to event(s) in service.  38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be scheduled for an 
audiological examination in order to determine 
the nature and etiology of his bilateral hearing 
loss and/or tinnitus disabilities, if any.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  Following examination, 
review of the claims folder and obtaining 
relevant history from the veteran, the examiner 
should be requested to express opinions on the 
following questions: 
		(a)  Whether the veteran manifests right 
and/or left hearing loss disability per VA 
standards; 
		(b)  Whether right and/or left hearing loss, 
if it exists, is at least as likely as not (i.e., 
probability of 50 percent or more) to have had 
its onset during active service or related to 
event(s) during active service, to include his 
reported history of in-service noise exposure;
		(c)  Whether the veteran manifests tinnitus; 
and
		(d)  Whether tinnitus, if it exists, is at 
least as likely as not (i.e., probability of 50 
percent or more), to have had its onset during 
active service or related to event(s) during 
active service, to include his reported history 
of in-service noise exposure?

2.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


